Citation Nr: 0434145	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  01-09 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction with hypertension.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post myocardial infarction 
with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
October 1957, and completed an additional period of Reserve 
service thereafter.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, which denied the benefits 
sought on appeal. 

For good cause shown, namely the veteran's illness, a motion 
to advance this case on the Board's docket has been granted 
under the authority of 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  Competent medical evidence of record does not establish 
that currently diagnosed coronary artery disease, status post 
myocardial infarction with hypertension, manifested to a 
compensable degree within an applicable presumptive period 
after active service, or that this disease is otherwise 
related to active service.

2.  The veteran did not receive any VA medical treatment, 
including for cardiovascular problems, in or around June 1979 
or December 1990.




CONCLUSIONS OF LAW

1.  Coronary artery disease, status post myocardial 
infarction with hypertension, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for coronary artery disease, status post myocardial 
infarction with hypertension, is not warranted under the law.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that where 
required, VA strictly complied with the notification and 
assistance provisions of the VCAA, such that the Board's 
decision to proceed in adjudicating the veteran's claims at 
this time does not prejudice him in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Regarding the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, at 121, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  
Further, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Pelegrini II at 120-123.

VCAA Compliance - The Claim for Service Connection

The VCAA and its implementing regulations are applicable to 
the veteran's claim for service connection for coronary 
artery disease, status post myocardial infarction with 
hypertension.  

The RO received this claim in September 1998, prior to the 
passage of the VCAA and its implementing regulations.  In 
connection with the filing of this claim, however, the RO did 
release an initial letter to the veteran in September 1998 to 
advise him of the status of his claim, and of the evidence 
that needed to be obtained and/or provided to support the 
claim.  The RO also sent him another letter in November 1998 
to advise him that his service medical records were 
apparently destroyed, and requesting his assistance in 
developing alternative information and/or evidence in place 
of these records.

In the initial September 1999 rating action, the RO listed 
the evidence considered at the time and addressed the 
criteria necessary to establish entitlement to service 
connection.  It then specified in its reasons and bases that 
the denial of the claim was based largely upon a lack of 
evidence of treatment for this disorder either in service or 
within a year of discharge from service.  The RO noted that 
the first diagnosis of record appeared to present almost 10 
years after the veteran's discharge from service. 

In the November 1999 statement of the case, the RO again 
presented the veteran with an exhaustive list of evidence 
evaluated for his claim (mostly private medical records), a 
timeline of the history of his claim, and the text of certain 
VA laws and regulations pertinent to his claim.  The RO again 
informed the veteran of the reasons for which his claim 
remained denied.  See 38 U.S.C.A. §§ 5102, 5103.  This 
statement of the case reiterated that service connection 
remained denied based on the absence of competent evidence of 
the presence of this disorder in service or within an 
applicable presumptive period thereafter.

Then, in a letter dated in November 2001, VA informed the 
veteran of its expanded duties to notify and assist, 
explained that it was developing his claim pursuant to the 
latter duty, requested that the veteran submit any pertinent 
evidence he had to support his claim, and indicated that it 
would assist the veteran in obtaining and developing this 
evidence, provided he identified the source(s) of the 
evidence.  VA also notified the veteran as to what the 
evidence needed to show to satisfy his claim, namely: (1) an 
injury in service or a disease that began in or was made 
worse during service, or an event in service causing injury 
or disease; (2) a current physical or mental disability; and, 
(3) a relationship between the current disability and the 
injury or disease in service.  As to element (1), the RO 
further informed the veteran that some disorders, even though 
not explicitly shown in service, may be determined to have 
been incurred in service, namely certain presumptive 
conditions.  In conjunction with these elements, the RO 
advised the veteran as to the type of evidence that was 
required to support each element, what steps it would take to 
obtain this evidence, and what evidence the veteran should 
provide.   

In the November 2001 letter, VA explained that it was 
required to make reasonable efforts to assist the veteran in 
obtaining evidence in support of his claim, including medical 
records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  VA also indicated that it would provide the 
veteran with a medical examination or secure a medical 
opinion, if it thought that such an examination or opinion 
was necessary to make a decision in the case.  

The RO told the veteran in November 2001 that it needed 
certain evidence from him, namely any other medical evidence 
not already of record concerning his claimed disorder.  The 
RO also advised the veteran that he could instead sign and 
return a release form to the RO so that it could obtain any 
such private medical records.  To further aid with his claim, 
the RO informed the veteran that he should tell the RO about 
any additional information or evidence that he wanted the RO 
to obtain for him, and asked the veteran to send in any 
evidence in his possession that the RO needed for his claim.  

Thereafter, the RO reviewed more evidence for the veteran's 
claim in supplemental statements of the case dated in 
November 2001 and June 2003.  The RO also provided the text 
of the VCAA implementing regulations most applicable to his 
claim.  The RO indicated that all of the evidence available 
for review to that point still did not establish the 
veteran's entitlement to service connection, and explained in 
detail its reasons for continuing with its denial of the 
claim.

Then, in an October 2003 letter, the RO advised the veteran 
that it was ready to transfer his claim to the Board for its 
consideration.  The RO also advised the evidence of how he 
could then submit additional information and evidence in 
support of his claim.

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to provide any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.

The Board acknowledges that because the November 2001 VCAA 
notice was not provided to the veteran prior to the initial 
RO determination in September 1999, the timing of this notice 
does not comply with the express requirements of the law.  
The Board emphasizes, however, that it is required to review 
the evidence of record on a de novo basis and without 
providing any deference to the RO's initial decision.  There 
is, therefore, no adverse determination to overcome by virtue 
of specific notice having been provided only after the 
initial determination was made.  Moreover, appropriate notice 
was provided to the veteran in this case well prior to the 
transfer and certification of the veteran's appeal to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as discussed above.  Thus, the veteran had adequate 
opportunity to identify and/or submit the evidence or 
information that he was informed was needed from him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, the 
veteran was fully advised consistent with the governing legal 
authority, and was further provided the appropriate 
opportunity to respond to this notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice in this case was harmless error, and that VA has 
satisfied the VCAA's duty to notify the veteran.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  In 
particular, VA sought to obtain all treatment records 
referenced by the veteran.  To that end, private medical 
treatment records as identified by the veteran, from multiple 
sources, have been obtained and associated with the claims 
file in support of this appeal, as well as the veteran's 
available VA treatment and service records.  Also, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the veteran's claim.  38 U.S.C.A. § 5103A(d).  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003) 
(emphasis added).  Accordingly, in this case, VA obtained 
medical opinions pertaining to this claim in January 2000 and 
in November 2004.  Further, in December 2004, the veteran 
submitted a written waiver of any need for the RO to first 
review the November 2004 report for his claim.

The Board further notes that the veteran's service medical 
records are not available and were probably destroyed in a 
July 12, 1973, fire at the National Personnel Records Center 
(NPRC).  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources to 
reconstruct these records.  Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In this case, the NPRC also indicated that the 
veteran did not have any records on file with the Surgeon 
General's Office, but the NPRC was able to reconstruct the 
record to the extent possible by providing morning reports 
for the veteran's unit during the relevant time frame, as 
well as some personnel records related to the veteran's duty 
station assignments.  The RO also requested a check for any 
inpatient or outpatient treatment records for the veteran at 
the service hospital in Fort Lewis, Washington, from 1951 to 
1962, but no records were found there.  The Board notes that 
the RO is also under a duty to advise the claimant to obtain 
other forms of evidence to support his claim, such as lay 
testimony, and the claims file contains such notice, as seen 
in November 1998 and November 2001 letters to the veteran.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo 
v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board observes that the veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  (More specifically, the veteran has repeatedly - and 
recently - advised that all pertinent and available evidence 
has been obtained for his claim and associated with the 
record.)  Under the facts of this case, then, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran for this claim, 
such that the record is ready for appellate review.

VCAA Compliance - The Claim for Compensation Under 
38 U.S.C.A. § 1151

With respect to the veteran's claim for compensation under 
38 U.S.C.A. § 1151, the Board notes that VA's duties under 
the VCAA have been fulfilled to the extent required by law.  
The discussions in the November 2001 rating decision, the May 
2002 statement of the case, and the June 2003 supplemental 
statement of the case, have informed the veteran of the 
information and evidence necessary to substantiate his claim.  
Moreover, the Board notes that the RO did provide the veteran 
with additional appropriate notice in a November 2001 
communication addressing the VCAA.  Because the denial of the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 is 
based on the law and not the facts, however, notification 
concerning the responsibility of each party for obtaining any 
additional evidence was not legally required.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); cf. Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Furthermore, the Board finds that there would be no possible 
benefit to the veteran in remanding this case for any 
additionally necessary consideration under the VCAA at this 
time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under governing law, the veteran is not 
eligible for the benefits he seeks on appeal, and as the 
disposition of this matter is based on the law, and not on 
the facts, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis at 430.  The Board 
observes that the Court has also held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Under these circumstances, the Board finds that adjudication 
of the veteran's appeal at this time poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  Accordingly, the 
Board has decided the claim for benefits under 38 U.S.C.A. 
§ 1151 on the current record.  

Service Connection for Coronary Artery Disease, Status Post 
Myocardial Infarction with Hypertension

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may also 
be awarded where the evidence shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2003).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The Board initially notes that there is no service record or 
pre-service medical record to suggest that the veteran may 
have entered active service with a preexisting cardiovascular 
disease, nor does the veteran claim this to be the case.  
Accordingly, the Board will not examine this claim under the 
legal provisions applicable to aggravation of a preexisting 
disability for purposes of entitlement to service connection.  
(Similarly, there is no indication that the RO actually 
adjudicated the veteran's claim under this theory.)  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).  
Instead, the veteran will be presumed sound upon his entry 
into active service in January 1956.  See 38 U.S.C.A. §§ 
1111, 1132 (West 2002).  

The evidence available for review for this claim consists of 
four volumes of private and VA medical records, Social 
Security Administration (SSA) records, some service records, 
and statements and argument provided by the veteran and his 
representative, as well as other pertinent documentation.  In 
reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of this information.  

The Board recognizes that the veteran's service medical 
records cannot be located, and were likely destroyed in the 
1973 fire at the NPRC.  As noted above in the discussion of 
the VCAA, VA has a duty to assist a claimant in developing 
the facts of a claim and to notify the claimant of the 
evidence necessary to substantiate a claim.  These 
obligations are heightened when service records have been 
destroyed in the 1973 NPRC fire, as is the case here.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has 
carefully reviewed the claims file to determine if a 
reasonably exhaustive search was made to either obtain or 
reconstruct the veteran's records, and concludes that the VA 
search for the veteran's file and attempts to obtain or 
reconstruct the service records, as well as attempts to 
obtain records from other sources, was thorough, and it is 
unlikely that any further attempts would be more successful.  

In recognition of the fact that the veteran's service medical 
records were likely destroyed, the Board has carefully 
considered the circumstances described by the veteran in 
relation to cardiovascular symptoms he notes to have 
experienced during his almost two-year period of active 
service.  The veteran states that prior to service, he 
experienced no such problems, and did not receive any 
treatment for problems of this nature.  He reports that, 
approximately three months into active duty (in March or 
April of 1956), he was assigned to a new duty station in 
order to receive additional training as a sniper.  He states 
that shortly after this reassignment, he experienced chest 
pain while he was on the parade field, whereupon he became 
ashen and sweaty, and then collapsed on the field.  After 
this occurrence, he was taken to the dispensary, where he 
received treatment from corpsmen who disinfected his chest, 
and then gave him an injection in the area of his lower 
sternum.  The veteran reports that he received two to three 
more like injections in a relatively short time frame, to 
include another given on the following day.  The veteran 
relates that when he asked a corpsman about his problem, the 
corpsman reported that he probably had a muscle spasm.  The 
veteran now believes that this occasion represents the 
occurrence of his first heart attack (myocardial infarction).  
The veteran states that after this event, he was placed on 
light duty for a three- to five-week period, during which a 
corpsman frequently monitored his blood pressure.  Also 
during this time, the veteran notes that he did not 
experience additional chest pain, but that he did have 
difficulty swallowing, especially at mealtimes.  The veteran 
has also testified that during his active service, he 
experienced some lightheadedness and dizziness.  

The record does include morning reports and special orders 
pertaining to the veteran, which indicate that he was 
transferred to the duty location described above for the 
period of March to July of 1956.  

The claims file also contains a copy of a March 26, 1956, 
letter sent by the veteran to his girlfriend, wherein he 
notes that that day was their first day of training.  He 
stated that in the morning, he went on sick call to see what 
was wrong with his chest, and as usual, he did not find out 
anything.  He reported that all they did was lay him on a 
table and give him three "athropain" shots, right in the 
chest with a one- and a half-inch needle.  He then reported 
that during the afternoon, he fired explosives with his unit.

At certain times in the record, the veteran reports that he 
first sought treatment for hypertension as early as during 
his period of Reserve service (a four-year period immediately 
following his departure from active duty in 1957).  He notes 
that his treating physician back then was R.D.B., M.D., but 
the RO's search for his records revealed that treatment 
records were no longer available.

The available medical records demonstrate that the first 
recorded cardiovascular diagnosis is dated in May 1967, via 
an entry from a Dr. L., who reported a case of arterial 
hypertension of an undetermined cause in the veteran.  

The record then includes additional private medical reports 
of record showing evaluation and treatment into the late 
1970's for cardiovascular problems.  Early 1980's reports 
from T.R.S., M.D., including one dated in December 1982, 
reveal that the veteran suffered a myocardial infarction in 
April 1978 and then a second one in June 1979.  Dr. S. noted 
a history of hypertension in the veteran since 1970.  

In June and July of 1979, the veteran was treated at a 
private hospital for a myocardial infarction.  Additional 
documentation related to this hospital stay, dated in July 
1979, includes the veteran's report of a 14-year history of 
hypertension.  

The veteran's SSA records also document cardiovascular 
problems back to 1979, but no earlier.  None of these records 
relate these problems to active service.

The remaining medical treatment reports of record confirm the 
veteran's continued and current treatment for multiple 
cardiovascular problems, most frequently described as 
arteriosclerotic coronary artery disease, status post 
myocardial infarction and coronary artery bypass.  There is 
also a record of prescribed medications dating back to 
approximately 1972. 

In December 1999, the RO requested a VA medical opinion as to 
whether the veteran's coronary artery disease, status post 
myocardial infarction with hypertension, was related to his 
active service.  The record contains a January 2000 medical 
opinion submitted by a VA physician, B.R.A., M.D.  Dr. A. 
stated that he was very familiar with the veteran's medical 
history, as well as with his claim before VA.  Dr. A. 
reported that the veteran told him that he had overheard a 
statement by the cardiovascular surgeon who performed his 
surgery in 1991, who stated that the veteran had had a 
myocardial infarction at some time prior to this surgery.  
The veteran related his belief that this prior heart attack 
occurred while he was in the service in March 1956.  Dr. A. 
then noted that at that time, the veteran would have only 
been 19 or 20 years old, making the occurrence of a heart 
attack then extremely unlikely.  He also noted that 
medically, it was very unlikely that the veteran would suffer 
such an attack that early, but then not require a bypass 
until some 25 years later.  He also opined that one would 
expect that an individual who had a heart attack at that age 
(20), as unlikely as that is, would be suffering from an 
inherited syndrome of coronary artery disease that would 
further lead to progressive heart disease that was far more 
serious than what the veteran has, and also at a much earlier 
age.  Dr. A. further opined that such a condition would, of 
course, not be the result of military service.  He then noted 
that the veteran's current coronary artery disease was very 
consistent with disease caused by his lipid abnormality, 
which involves low high-density lipid levels, as well as his 
hypertension.  Dr. A. then opined that neither the veteran's 
coronary artery disease with previous myocardial infarction, 
nor his hypertension, had anything to do with his service, or 
with any event that occurred during his service.  

The record also includes a February 2000 medical opinion from 
a private physician, D.W.K., M.D.   Dr. K. stated that, 
because medical records or any records at all concerning the 
veteran's active service are scant and really not available, 
he could only conjecture as to whether the veteran's 
subsequent coronary artery disease was service-related.  Dr. 
K. then reported that it was his opinion that it is 
reasonable to assume that because the veteran had some chest 
pains while in service and was documented to have 
hypertension at that time, these two events were certainly 
significant contributing factors to his subsequent 
development of coronary disease.  He concluded that 
therefore, it is reasonable to assume that the veteran's 
subsequent development of rather premature coronary artery 
disease was at least partially related to his active service.  
Dr. K. also noted that the veteran fit the criteria for 
service-related disability as described by the RO.  The 
record, as demonstrated in medical reports contained in the 
claims file, also reflects that Dr. K. first evaluated the 
veteran in 1980.

After receipt of the February report from Dr. K., the RO sent 
him a letter to advise him that, contrary to his report, 
there was no actual documentation of diagnosed hypertension 
during the veteran's active service, and to request that Dr. 
K. provide such evidence if he had it in his possession.  Dr. 
K. did not respond to this request.  

The record also includes a November 2004 independent medical 
evaluation from C.W.W., M.D.  Dr. W. noted that he reviewed 
four volumes of material (the claims file).   He observed 
that the veteran's original service medical records were 
destroyed by fire, but noted that he had reviewed the 
veteran's March 1956 letter to his future wife (describing 
treatment for chest pain in service).  He also noted that by 
the veteran's report, he had his blood pressure checked for 
three to five weeks after this episode by a corpsman, and 
that he had problems with swallowing.  Dr. W. opined that it 
is difficult to determine what happened in service, but he 
believes that the most likely explanation is that the veteran 
had an episode of vasovagal syncope, which caused his 
collapse on the parade field.  He also opined that the 
injections likely given to the veteran thereafter were 
probably atropine, a treatment for vasovagal syncope, and one 
that requires injection into the bloodstream.  He then stated 
that this treatment would not be evidence of a major 
cardiovascular problem, nor would it forecast a later problem 
with hypertension.  He noted that the problem of difficulty 
swallowing did not nicely fit into any cardiovascular 
situation that he could imagine.    

Dr. W. reported that he did not believe that the evidence 
supports that the veteran was on medication for high blood 
pressure in 1959 or 1960 (during service).  He observed that 
the first evidence of hypertension is recorded in 1967 or 
1968 (after service discharge), when the veteran was treated 
for the same by Dr. B., apparently his family doctor.  He 
observed that the veteran was prescribed three different 
medications around that time.  Dr. W. indicated that there 
was no evidence that the veteran had hypertension while he 
was in the service or before his discharge, and that it was 
not until 11 years after the first clear diagnosis of 
hypertension that he suffered a manifestation of coronary 
artery disease, namely the acute inferior infarction (in 
1978).  He further observed that there were certainly a 
number of risk factors for coronary artery disease that 
developed later in addition to the hypertension, including 
smoking, a positive family history, and marked anxiety with 
panic attacks.      

Dr. W. recorded that the veteran was hospitalized in 1967 for 
a dizzy spell, and that he was apparently treated with 
endolar, a medication unknown to Dr. W.  He reported that 
what was clear, however, was that in his May 1978 
hospitalization, the veteran sustained an acute inferior 
myocardial infarction, when his treating doctors noted that 
essential hypertension was a part of his history.  Dr. W. 
observed that in 1979, the veteran reported a 14-year history 
of hypertension, which would mean that he developed it in 
1965.  Dr. W. reported that he could find no confirmation of 
that date, however, in the medical record.  He later noted 
that he locate a 1970 medical report where the veteran 
indicated that he had had hypertension for three years, which 
would be additional appropriate corroborating evidence that 
the hypertension had manifested itself around 1967.

Dr. W. also stated that there is no doubt that the veteran 
had a large anterior myocardial infarction in 1979 at age 42, 
at which time he also gave a history of an old inferior 
myocardial infarction prior to 1979.  Dr. W. reported that 
the record demonstrated that in 1980, the veteran had chest 
pain while walking less than a block, and that in 1982, he 
had had an abnormal electrocardiogram test.  Dr. W. noted 
that the veteran improved later on, as seen in 1990 records 
from Dr. S.     

In response to the specific question of whether the veteran's 
problems could be related to service, Dr. W. opined that he 
did not think that there was clear evidence that the 
veteran's coronary disease and hypertension had its onset 
during military service.  He noted that there was no evidence 
of hypertension being present before or during service.  He 
further reported that there was no evidence that it 
chronically worsened in service, as he did not believe that 
there was any evidence for its presence during that time.      

In light of a review of all of the pertinent evidence of 
record, the Board finds that the veteran's claim for 
entitlement to service connection for coronary artery 
disease, status post myocardial infarction with hypertension, 
must be denied, on both a direct and presumptive basis.  The 
competent medical evidence shows that the veteran's 
hypertension, the first diagnosed cardiovascular disorder of 
record, most likely did not manifest until approximately 
1967, some 10 years after the veteran left active service.  
As such, absent medical evidence of the presence of a listed 
disease that manifested to a compensable degree within an 
applicable presumptive period after active service, service 
connection for the veteran's cardiovascular disorder is not 
warranted on a presumptive basis.  Furthermore, as to direct 
service connection, the competent medical evidence 
preponderates against a finding that a chronic disorder 
developed in service and is related to the problems 
experienced by the veteran today.  Accordingly, service 
connection on a direct basis is also not warranted.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching these conclusions, the Board is mindful that the 
veteran believes that he has had hypertension since service, 
and that he in fact experienced his first heart attack while 
in service in 1956.  While the Board may afford credence to 
the veteran's reported symptoms in and after service (and 
has), the Board may not, however, accept his lay statements 
as to the date of manifestation of diagnosed disability, or 
as to any opinion that his current problems are related to 
his period of active service, as competent medical evidence 
in support of his claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In making its decision herein, however, the Board has 
appropriately considered and evaluated the three opinions 
actually provided by medical professionals with respect to 
this claim.  In doing so, the Board accepts the November 2004 
independent medical opinion of Dr. W. as the most probative 
of record.  In contrast to Dr. W., the opinions of Dr. A. in 
January 2000 and Dr. K. in February 2000 do not clearly 
demonstrate that the entire pertinent record was reviewed and 
considered in support of the claim.  

While there is evidence to suggest that Dr. K. first saw the 
veteran in 1980 (indicative of some level of knowledge as to 
the veteran's medical history), the Board notes that Dr. K.'s 
February 2000 report specifically relies upon a finding of a 
diagnosis of hypertension during the veteran's period of 
active service.  Further, when the RO asked Dr. K. to provide 
this evidence, Dr. K. did not do so (or otherwise supplement 
the findings from his original report).  As the veteran's 
service medical records are unavailable (and in consideration 
of Dr. W.'s opinion), the Board cannot agree that there is 
medical evidence of record to establish the manifestation of 
diagnosed hypertension during the veteran's period of active 
service, and it is apparent that Dr. K. relied upon the 
veteran's secondhand report of such a diagnosis.  Moreover, 
the veteran himself testified as recently as November 2003 
(before the undersigned) that while in service, he was not 
told that he had hypertension, only that his blood pressure 
was being monitored for three to five weeks in mid-1956 (also 
more than a year prior to his departure from service).        

The Board further notes that Dr. K.'s "favorable" nexus 
opinion - the only one of record - is far from definitive or 
well-reasoned.  Notably, Dr. K. first states that his opinion 
on this matter would only be "conjecture."  Then, after 
consideration of information such as diagnosed hypertension 
in service, Dr. K. related that the veteran's development of 
coronary artery disease may be partially due to service.  

Dr. A.'s January 2000 opinion, while also somewhat unclear as 
to the level of review of the entire record, is still 
probative for this claim, based upon some of the information 
actually provided in it.  Dr. A. states that he is very 
familiar with the veteran's history and his claim, and then 
provides an opinion that is focused more upon his medical 
knowledge: that the occurrence of a heart attack in a 19 or 
20 year-old male is highly unlikely, and that it is even more 
unlikely that such an individual would sustain an attack at 
that age, but then not need surgery to repair heart damage 
until 25 years later.  This particular information, based 
more upon Dr. A.'s medical expertise, only serves to bolster 
the conclusions reached by Dr. W. that the veteran did not 
develop chronic cardiovascular problems in service (but 
instead, only years later).  

The Board accordingly cannot find that the evidence of 
record, especially the medical opinion evidence, is in a 
state of relative equipoise.  When all of the evidence for a 
claim is assembled, the Secretary is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Based upon the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and so it must be denied.

Compensation Under 38 U.S.C.A. § 1151 for Coronary Artery 
Disease, Status Post Myocardial Infarction with Hypertension

The veteran filed this claim on or after October 1, 1997, 
(specifically in September 2000).  Accordingly, the Board 
will review this matter in light of the current criteria for 
evaluating a claim under 38 U.S.C.A. § 1151: the version of 
the law that requires evidence of VA negligence or fault.

Effective October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See Section 422(a) of Pub. L. No. 104-204.  The 
purpose of this amendment was, in effect, to overrule the 
decision of the United States Supreme Court in Brown v. 
Gardner, 115 S. Ct. 552 (1994), a case which held that no 
showing of negligence was necessary for recovery under 
section 1151.  In pertinent part, 38 U.S.C.A. § 1151 was 
therefore amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability were service connected.  For purposes 
of this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title."

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2003).

In determining whether additional disability exists, a 
claimant's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  Compensation will not be payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b)(2).  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make a disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
claimant.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).

As noted above, when a veteran suffers additional disability 
or death as a result of hospital care, medical, or surgical 
treatment furnished by VA, disability compensation shall be 
awarded in the same manner if such disability or death were 
service connected.  A VA Office of General Counsel opinion 
holds that under the provisions of 38 U.S.C.A. § 1151, 
benefits may be paid for a disability or death attributed to 
VA's failure to diagnose and/or treat a preexisting 
condition, when  VA provides treatment or an examination.  
VAOPGCPREC 5-01 (Feb. 5, 2001).
VA's Office of General Counsel also issued a precedential 
opinion that found that 38 U.S.C.A. § 1151 authorizes 
compensation only for disability resulting from the treatment 
or examination itself at a VA facility, and not for 
disability due to such intervening causes as a sexual assault 
or another intentional tort; remedies for such acts are 
beyond the scope of 38 U.S.C.A. § 1151.  VAOPGCPREC 1-99 
(Feb. 16, 1999).  In arriving at this conclusion, the Office 
of General Counsel found that sexual assault would not 
constitute medical treatment, unless otherwise found to be 
within the ordinary meaning of treatment or examination.  See 
also Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993) (38 
U.S.C.A. § 1151 does not address disabilities that are merely 
coincidental with the receipt of VA treatment or which are 
not the result of actions by VA); VAOPGCPREC 7-97 (Jan. 29, 
1997) (38 U.S.C.A. § 1151 does not cover injuries which were 
merely incurred during or coincident with hospitalization but 
not as a result of hospitalization).

In the instant case, the veteran claims compensation under 
38 U.S.C.A. § 1151 in relation to two occasions when he 
sought, but was denied, VA treatment: in June 1979 and around 
December 1990.

The veteran relates that approximately a week before he was 
admitted to a private hospital in June 1979 for treatment 
related to a myocardial infarction, he reported to a VA 
hospital with complaints of chest pain.  He reports that a VA 
employee working at the desk informed him that he could not 
be treated there because he did not have his Form DD-214 
(record of discharge from active duty) with him.  The veteran 
states that after that conversation, he and his wife left the 
facility.  Then, after continuation of his symptoms, the 
veteran reported for treatment at the private hospital.

The veteran also states that in approximately December 1990, 
he returned to a VA facility seeking treatment for his heart 
problems.  He relates that, upon entering the facility, he 
walked up to the front desk, where he inquired as to whether 
he would again have to present his Form DD-214 in order to 
receive treatment.  He reports that a VA employee advised him 
that he would in fact have to show the form.  The veteran 
states that, upon receipt of this information, he left the VA 
facility.  The record reflects that the veteran was later 
admitted to a private hospital with unstable angina, which 
led to coronary artery bypass grafting, in March 1991.

VA documentation of record, and as confirmed by the veteran 
in testimony provided at an August 2002 local hearing held at 
the RO, reveals that the veteran first received VA medical 
treatment, of any kind, in March 1998 (long after the two 
aforementioned events).  At this time, the veteran does not 
claim that any specific treatment received at a VA facility 
since March 1998 is the cause of additional medical 
(cardiovascular) disability on his part.

The Board is aware that the veteran has provided a November 
2000 statement from R.R.R., M.D., that avers that because the 
veteran did not receive VA treatment when he requested it in 
June 1979, the heart attack that he experienced about a week 
later might have been able to be deferred or prevented.  Dr. 
R. also notes that shortly after seeking (but not receiving) 
VA treatment again in late 1990, the veteran had to undergo 
emergency surgery.  

The record also contains an October 2004 independent medical 
opinion that states that, upon review of the entire record, 
it appears that the veteran still received appropriate 
private medical care for his cardiovascular problems after 
the aforementioned events in June 1979 and December 1990.  
(Additional material and argument were received by the Board 
in December 2004 which primarily addressed the section 1151 
claim.  Consideration by the agency of original jurisdiction 
was waived.   This material, while relevant, does not alter 
the conclusion that any asserted failure to provide treatment 
at a VA medical facility does not give rise to eligibility  
for compensation under 38 U.S.C.A. § 1151.)

In light of the above information, the Board finds that the 
veteran's claim must be denied, under the law.  Entitlement 
to compensation under 38 U.S.C.A. § 1151, at a minimum, 
requires the veteran to have received actual VA medical 
treatment, the result of which led to the additional 
disability for which he desires compensation.  Under current 
VA law, there simply is no provision that affords 
compensation in a situation where the identified additional 
disability is claimed to be the result of VA's refusal to 
treat a veteran.  Under governing law then, the veteran is 
not eligible for compensation benefits under 38 U.S.C.A. 
§ 1151 with respect to this claim, and as the disposition of 
this claim is based on the law, and not truly upon the facts 
of the case, the claim will be denied based upon a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In reaching this decision, the Board notes 
that it does not and will not address the propriety of the 
asserted VA decision not to provide the veteran medical care 
in June 1979 and December 1990; that matter is beyond the 
scope of this claim.
   

ORDER

Service connection for coronary artery disease, status post 
myocardial infarction with hypertension, is denied.

Compensation under 38 U.S.C.A. § 1151 for coronary artery 
disease, status post myocardial infarction with hypertension, 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



